91 F.3d 128
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David A. BARCROFT, Plaintiff-Appellant,v.Albert L. LIEBNO, Jr., on behalf of himself and all otherssimilarly situated;  George Bruce Harrison;  Jonathan L.Beam;  Michael J. Cole;  John R. Davis;  John R. Diggs, Jr.;Edwin P. Karr;  Raymond Kellar;  David A. Martin;  CharlesMays;  Roy Nolson;  Charles Pertain;  Randy Rudy;  Robert L.Smith;  Frank Walters;  Thomas W. Wardrope;  Douglas M.Zeller, Plaintiffs-Appellees,andMARYLAND STATE POLICE;  David B. Mitchell, SuperintendentMaryland State Police, Defendants-Appellees.David A. BARCROFT, Plaintiff-Appellant,v.Joseph A. BARKER, Jr.;  Philip M. Berman;  John F. Boyd;Richard T. Bruns;  Carleton D. Cobb;  Thomas W. Colbert;Kenneth W. Cross, Jr.;  Joseph L. Davis;  Donald Hollaway;Roswell E. Jones;  James C. Joyce;  Gerry Kehs;  IrvinLambdin;  Charles J. Lukoski;  Charles Mays;  Frank Mills;Richard Sharp;  John Talbot, on behalf of themselves and allothers similarly situated;  John R. Diggs, Jr., Plaintiffs-Appellees,andMARYLAND STATE POLICE;  David B. Mitchell, SuperintendentMaryland State Police, Defendants-Appellees.
No. 95-1888.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided June 27, 1996.

David A. Barcroft, Appellant Pro Se.
Michael L. Marshall, SCHLACHMAN, BELSKY & WEINER, P.A., Baltimore, Maryland;  Lawrencev Paul Fletcher-Hill, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order approving a class action settlement agreement.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Barcroft v. Maryland State Police, Nos.  CA-90-925-JFM;  CA-92-740-JFM (D.Md. Apr. 5, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED